


110 HRES 682 EH: 
U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 682
		In the House of Representatives, U.
		  S.,
		
			September 27, 2007
		
		RESOLUTION
		
	
	
		That at any time after the adoption of this
			 resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the
			 House resolved into the Committee of the Whole House on the state of the Union
			 for consideration of the bill (H.R. 3567) to amend the Small Business
			 Investment Act of 1958 to expand opportunities for investments in small
			 businesses, and for other purposes. The first reading of the bill shall be
			 dispensed with. All points of order against consideration of the bill are
			 waived except those arising under clause 9 or 10 of rule XXI. General debate
			 shall be confined to the bill and shall not exceed one hour equally divided and
			 controlled by the chairman and ranking minority member of the Committee on
			 Small Business. After general debate the bill shall be considered for amendment
			 under the five-minute rule. The bill shall be considered as read. All points of
			 order against provisions of the bill are waived. Notwithstanding clause 11 of
			 rule XVIII, no amendment to the bill shall be in order except those printed in
			 the report of the Committee on Rules accompanying this resolution. Each such
			 amendment may be offered only in the order printed in the report, may be
			 offered only by a Member designated in the report, shall be considered as read,
			 shall be debatable for the time specified in the report equally divided and
			 controlled by the proponent and an opponent, shall not be subject to amendment,
			 and shall not be subject to a demand for division of the question in the House
			 or in the Committee of the Whole. All points of order against such amendments
			 are waived except those arising under clause 9 or 10 of rule XXI. At the
			 conclusion of consideration of the bill for amendment the Committee shall rise
			 and report the bill to the House with such amendments as may have been adopted.
			 The previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions.
		2.During consideration in the House of H.R.
			 3567 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
